DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed regarding claims 1-16 have been fully considered but they are not persuasive. And Applicant’s arguments with respect to claims 17-18 are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner appreciates the time and effort of the Applicant in the compact prosecution of this case. The Applicant argues that the prior art fails to disclose a dielectric material resonator antenna regarding claim 17. The Examiner disagrees based on the newly applied art. In addition, Applicant argues that the prior art fails to disclose an antenna and an electronic element disposed in the cavity. The also Examiner disagrees. Tenno discloses disposing the antenna and the electronic element within the insulation layer defining a space to accommodate the antenna and the electronic element as shown in Fig. 11C. 
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the insulation layer of the connector", however there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan et al. (US 20190115643).
Khan et al. disclose;
Regarding claim 17:
(in Figs. 14A and 14B) a dielectric material resonator antenna apparatus (8) comprising: a dielectric material resonator antenna (830) disposed in a first cavity (area accommodating 830) of an insulation layer (110); an electronic element (120) disposed in a second cavity (area accommodating 120) of the insulation layer (110) such that a first surface (facing the 840) of the electronic element (120) is coplanar with a first surface (facing the 840) of the dielectric material resonator antenna (830); and a connection wire (842) disposed opposite the first surface (facing the 840) of the dielectric material resonator antenna (830) and the first surface (facing the 840) of the electronic element (120) and configured to electrically connect the dielectric material resonator antenna (830) and the electronic element (120).
	Regarding claim 18:
	further comprising a connector (840) disposed opposite the first surface (facing the 840) of the dielectric material resonator antenna (830) and the first surface (facing the 840) of the electronic element (120), wherein the connection wire (842) is disposed within the insulation layer of the connector (840).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tenno (US 20170229778) in view of Khan et al. (US 201901 15643).
Regarding claim 1:
Tenno discloses (in Fig. 11C) an antenna apparatus (201) comprising: a first insulation layer (5) defining a cavity (defined by area accommodating 20 and 60); an antenna (20) and an electronic element (60) disposed in the cavity (defined by area accommodating 20 and 60) of the first insulation layer (5); a second insulation layer (40) disposed on a first surface facing a first direction among surfaces of the antenna (20) and on a second surface facing the first direction among surfaces of the electronic element (60); and a connection wire (71) disposed on a third surface facing the first direction among surfaces of the second insulation layer (40) and configured to electrically connect the antenna (20) and the electronic element (60), wherein the connection wire (71) is disposed on the second insulation layer (40).
Tenno is silent on that the connection wire is disposed within a first contact hole overlapping the electronic element, and overlaps the antenna.
Khan et al. disclose (in Figs. 1A-1C, 2A-2B, 3A-3C, 15 and 16) the connection wire (142a) is disposed within a first contact hole (through 145) overlapping the electronic element (120), and overlaps the antenna (130).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the contact hole as taught by Khan et al. into the device of Tenno for the benefit of providing RF coupling between the semiconductor element and the antenna element (Para. 0047, Lines 4-6).
Regarding claim 2:
Tenno is silent on that the second insulation layer comprises second contact hole overlapping the antenna, and the antenna and the electronic element are configured to be connected to each other through the first contact hole, the second contact hole, and the connection wire.
Khan et al. disclose second insulation layer (141) comprises second contact hole (through 133) overlapping the antenna (130), and the antenna (130) and the electronic element (120) are configured to be connected to each other through the first contact hole (through 145), the second contact hole (through 133), and the connection wire (142a).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the contact holes as taught by Khan et al. into the device of Tenno for the benefit of providing RF coupling between the semiconductor element and the antenna element (Para. 0047, Lines 4-6).
Regarding claim 3:
Tenno is silent on that the connection wire is disposed to contact the third surface of the second insulation layer closest to the first surface of the antenna and the second surface of the electronic element.
Khan et al. disclose the connection wire (142a) is disposed to contact the third surface of the second insulation layer (141) closest to the first surface of the antenna (130) and the second surface of the electronic element (120).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the connection wire as taught by Khan et al. into the device of Tenno for the benefit of improving the radiation efficiency of the antenna (Para. 0090, Lines 1-5).
Regarding claim 4:
Tenno is silent on that the antenna is a dielectric material resonator antenna.
Khan et al. disclose the antenna is a dielectric material resonator antenna (Para. 0073, Lines 1-7; Para. 0079, Lines 1-6).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna as a dielectric material resonator antenna as taught by Khan et al. into the device of Tenno due to the ease of manufacturing (Para. 0072, Lines 1-8).
Regarding claim 5:
Tenno is silent on that the connection wire overlaps the antenna along the first direction.
Khan et al. disclose the connection wire (142a) overlaps the antenna (130) along the first direction (See Figs.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the connection wire as taught by Khan et al. into the device of Tenno for the benefit of improving the radiation efficiency of the antenna (Para. 0090, Lines 1-5).
Regarding claim 6:
Tenno is silent on that a connection layer disposed between the connection wire and the antenna, and comprising a slot, wherein the slot of the connection layer overlaps the antenna along the first direction.
Khan et al. disclose (in Fig. 14A) a connection layer (841) disposed between the connection wire (842) and the antenna (830), and comprising a slot (832), wherein the slot (832) of the connection layer (841) overlaps the antenna (830) along the first direction (See Fig.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the connection wire as taught by Khan et al. into the device of Tenno for the benefit of improving the radiation efficiency of the antenna (Para. 0090, Lines 1-5).
Regarding claim 7:
Tenno is silent on that the antenna and the electronic element are separated by a side wall, and the side wall includes the first insulation layer.
Khan et al. disclose the antenna (130) and the electronic element (120) are separated by a side wall (See the separation between 120 and 130), and the side wall includes the first insulation layer (110).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a separation between the electronic element and the antenna as taught by Khan et al. for the benefit of providing isolation for the antenna and other components within the device (Para. 0055, Lines 14-16).
Regarding claim 10:
Tenno discloses a fourth surface (defined by the interface between 5 and 40) facing the first direction among the surfaces of the first insulation layer (5) is coplanar with the first surface of the antenna (20) and the second surface of the electronic element (60).
Regarding claim 11:
Tenno discloses (in Fig. 11C) an antenna apparatus (201) comprising: a first insulation layer (5); an antenna (20) disposed within a first cavity (defined by area accommodating 20 and 60) of the first insulation layer (5); an electronic element (60) disposed in a second cavity () of the first insulation layer (5); a connection wire (71) configured to electrically connect the antenna (20) and the electronic element (60); and a second insulation layer (40) disposed between the antenna (20), the electronic element (60), and the connection wire (71).
Tenno is silent on that comprising a first contact hole overlapping the antenna and a second contact hole overlapping the electronic element, wherein the antenna is connected to the electronic element through the first contact hole, the connection wire, and the second contact hole.
Khan et al. disclose comprising a first contact hole (133) overlapping the antenna (130) anda second contact hole (145) overlapping the electronic element (120), wherein the antenna (130) is connected to the electronic element (120) through the first contact hole (133), the connection wire (142a), and the second contact hole (145).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the contact holes and arranged as taught by Khan et al. into the device of Tenno for the benefit of providing RF coupling between the semiconductor element and the antenna element (Para. 0047, Lines 4-6).
Regarding claim 12:
Tenno is silent on that the connection wire is disposed to contact a second insulation layer closest to the surface of the antenna and the surface of the electronic element.
Khan et al. disclose the connection wire (142a) is disposed to contact a second insulation layer (141) closest to the surface of the antenna (130) and the surface of the electronic element (120).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the connection wire as taught by Khan et al. into the device of Tenno for the benefit of improving the radiation efficiency of the antenna (Para. 0090, Lines 1-5).
Regarding claim 13:
Tenno is silent on that the antenna is a dielectric material resonator antenna.
Khan et al. disclose the antenna is a dielectric material resonator antenna (Para. 0073, Lines 1-7; Para. 0079, Lines 1-6).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna as a dielectric material resonator antenna as taught by Khan et al. into the device of Tenno due to the ease of manufacturing (Para. 0072, Lines 1-8).
Regarding claim 14:
Tenno is silent on that the antenna and the electronic element are separated by a side wall, and the side wall includes the first insulation layer.
Khan et al. disclose the antenna (130) and the electronic element (120) are separated by a side wall (See the separation between 120 and 130), and the side wall includes the first insulation layer (110).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a separation between the electronic element and the antenna as taught by Khan et al. for the benefit of providing isolation for the antenna and other components within the device (Para. 0055, Lines 14-16).

Claims 8, 9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tenno (US 20170229778) in view of Ndip et at. (US 20180191064).
Regarding claims 8 and 15:
Tenno is silent on that the first insulation layer comprises a first sublayer, a second sublayer, and an intermediate layer disposed between the first sublayer and the second sublayer.
Ndip et al. disclose (in Figs. 1, 8 and 9) the first insulation layer (2) comprises a first sublayer (defined by the area 2 in See Fig. 8), a second sublayer (defined by the area 11;10 in See Fig. 8), and an intermediate layer (defined by the layer between the 2 and 11;10) disposed between the first sublayer (defined by the area 2 in See Fig. 8) and the second sublayer (defined by the layer between the 2 and 11:10).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the first sublayer, the second sublayer and the intermediate layer as taught by Ndip et al. for the benefit of protecting the electronic components from the electromagnetic signals of the antenna device (Para. 0091, Lines 2-3).
Regarding claim 9 and 16:
Tenno is silent on that the first cavity is separated from the second cavity, the first cavity is formed in the first sublayer, the intermediate layer, and the second sublayer and the second cavity is formed in the first sublayer, and the antenna is disposed in the first cavity, and the electronic element is disposed in the second cavity.
Ndip et al. disclose the first cavity (accommodating the antenna, 3) is separated from the second cavity (accommodating the electronic element, 4), the first cavity (accommodating the antenna, 3) is formed in the first sublayer (defined by the area 2 in See Fig. 8), the intermediate layer (defined by the layer between the 2 and 11;10), and the second sublayer (defined by the area 11;10 in See Fig. 8) and the second cavity (accommodating the electronic element, 4) is formed in the first sublayer (defined by the area 2 in See Fig. 8), and the antenna (8) is disposed in the first cavity (accommodating the antenna, 3), and the electronic element (4) is disposed in the second cavity (accommodating the electronic element, 4).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the first sublayer, the second sublayer and the intermediate layer as taught by Ndip et al. for the benefit of protecting the electronic components from the electromagnetic signals of the antenna device (Para. 0091, Lines 2-3).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845  

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845